Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, and 17 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lindig et al. (US 20130167587).
Regarding claim 1, Lindig discloses a batch charger (Fig 1) for charging a glass forming batch into a glass furnace, said batch charger comprising;
A barrel, such as guide channel (6) (Fig 1-9),
A mechanical assembly (7) provided with;
A conveying member (5) capable of conveying the batch to the furnace (Fig 1-6) [0038] into the charging direction.  The conveying member (5) arranged in the barrel (6).
A first motorized unit, drive motor (13), for moving said conveying member (5) [0038].
Lindig discloses all of the structural elements of claim 1. MPEP 2114 states:
[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)

Regarding claim 2,  the barrel (6) is connected to a frame (14), or chassis, relative to which the mechanical assembly is translatable mobile via at least rollers (15).
Regarding claim 3, regardless if Lindig discloses a drive, there are rollers and it is inherent that one could manually push the slide.
Regarding claim 5, Lindig discloses a measurement device for measuring the filling level, which is considered “at least one physical variable affected by the operation of the batch charger” [0039].
Regarding claim 7, discloses a tubular charging head downstream of the barrel fixed to the furnace (Fig 2).
Lindig discloses a slide damper [0015]-[0017] (at least Fig 2).
Regarding claim 17, Lindig discloses a furnace and method for melting glass (11/12a) with a charging orifice (10) in the tank wall for the glass batch charger described above in claim 1. (see at least Fig. 2).
The material worked upon does not limit the apparatus itself.   The level of glass may exist at a location above the charging orifice without altering the claimed limitations of claim 17.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4 and 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villeroy De Galhau et al. (US 20150013386).
Regarding claims 1, 4, Villeroy De Galhau discloses a batch charger as indicated in claim 1, where the conveying member, or screw, has a first drive motor ([0018]/ see rejection of claim 1 above). 
Villeroy De Galhau fails to explicitly state a second motor however suggests a mechanical system to move the worm screw back and forth in the barrel [0029] it would be obvious to one of ordinary skill in the art to provide an additional motor for moving the worm screw back and forth as motivated by automating the movement of the screw and preventing batch materials from blocking the charging channel.
Regarding claims 6, Villeroy De Galhau discloses a glass former melting installation comprising a glass former melting furnace provided with a charging orifice (10) located in an outer wall of the glass former melting furnace, and a batch charger comprising:
A barrel (1) defining a charging direction into the furnace
A mechanical assembly [0029] comprising
a conveying member, worm screw (2), for conveying the batch into the furnace.  Worm screw at least partially within the barrel.
A first motorized unit for driving the worm screw (claim 17)
The mechanical system designed to slide worm screw forward and backward within the barrel [0029]
Regarding claim 7, Villeroy De Galhau discloses the installation of claim 6, comprises a tubular charging head downstream of the barrel fixed to the outer wall of the glass former melting furnace via tubular part (4), level with the charging orifice (10).
The end of the tubular charging head (4) away from the furnace has a slide damper plate (6) capable of moving between a closed position (Fig 2) preventing batch feed and open position (Fig 1) [0048]-[0049].
Regarding claim 8, depending from claim 7 Villeroy De Galhau discloses a method of melting glass with the installation of claim 6 (abstract).
Regarding claims 9-12, Villeroy De Galhau does not explicitly discloses comparing a measured value to at least one threshold value in the language of claim 9 however;
Villeroy De Galhau discloses providing a theoretical level of glass (11) a mechanical assembly as follows:

    PNG
    media_image1.png
    258
    526
    media_image1.png
    Greyscale

Thus it would be obvious to one of ordinary skill in the art to compare a measured level of glass with a theoretical, or desired, level of glass and sending instruction to close or open the damper as motivated by achieving the desired level of glass.  Thus motivating the skilled artisan to control the second motorized unit such that the worm screw and damper do not interfere with each other.
Regarding claim 10 as indicated in the rejection of claim 1, Villeroy De Galhau discloses a worm screw thus having some motorized means (see also [0018], [0021]).
Optimization of the feed rate due to the drive unit of the screw feeder taught by Lindig to control the feed rate is obvious to one of ordinary skill in the art.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to implement a measuring and control system to the rate of the conveying member of Jennings, since it has been' held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art 

Claims 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindig as applied to above, and further in view of Griem  (US 3573017 A). 
Regarding claims 13-20, Lindig fails to disclose a computer program for controlling the batch feeder.
In an analogous art Griem discloses a furnace (1) with a batch charging means having an auger conveyor (14) operated by a drive means  (15) operated by drive controller (16).  Griem also discloses a controller (73) may include a regulator which comprises one or more thermocouples (72) within the feeder (Col 4; lines 25-73) wherein the controller may be operated at a set point temperature and generate a setpoint temperature. This will also determine the glass input rate. In an analogous art Griem discloses a furnace (1) with a batch charging means having an auger conveyor (14) operated by a drive means  (15) operated by drive controller (16).  Griem also discloses a controller (73) may include a regulator which comprises one or more thermocouples (72) within the feeder (Col 4; lines 25-73) wherein the controller may be operated at a set point temperature and generate a setpoint temperature. This will also determine the glass input rate.
The combined teachings of Lindig and Griem does not disclose the exact location of the thermocouples within the batch charger barrel
In an analogous art Griem discloses a furnace (1) with a batch charging means having an auger conveyor (14) operated by a drive means  (15) operated by drive controller (16).  Griem also discloses a controller (73) may include a regulator which comprises one or more thermocouples (72) within the feeder (Col 4; lines 25-73) wherein the controller may be operated at a set point temperature and generate a setpoint temperature. This will also determine the glass input rate.
The combined teachings of Lindig and Griem does not disclose the exact location of the thermocouples within the batch charger barrel however MPEP 2144.04 states;
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Thus it would have been obvious to place additional thermocouples within the barrel of Lindig with the motivation of additional thermocouples with output signals to control the output of batch by controlling the batch drive unit 16 (at least col 5; lines 1-60).
It would also be obvious to one of ordinary skill in the art that the concentration of combustion gases is related to the temperature as well as clogging to the batch feeder unit and would be obvious to one of ordinary skill in the art to monitor these items with the program controller as a variable related to feed rate.
Optimization of the feed rate based on temperature signals sent to the drive unit of the screw feeder taught by Lindig to control the feed rate as taught by Grieg and level as taught by Lindig it would have been obvious to one of ordinary skill in the art.

In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

Lindig  discloses the claimed invention except for measuring and controlling the rate of change caused by the motor, or drive unit, of the conveying member (5). It would have been obvious to one having ordinary skill in the art at the time the invention was made to implement a measuring and control system to the rate of the conveying member of Jennings, since it has been' held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art One would have been motivated to implement a measuring and control system for the purpose of controlling the rate of feed of the batch and thus implement temperature control due to the colder batch being introduced to the melt, and other melt variations as taught by Griem.
 
Claims 13-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindig as applied to above, and further in view of Jennings (US 3741742 A).
Regarding claims 13-16, Lindig fails to disclose a computer program for controlling the batch feeder.
Jennings discloses a furnace fed by screw feeder wherein the location and speed of the feed are determined by a computer program or controller/ processor comprising a code for implementing said control (at least Col 2; lines 25-56).
It would have been obvious to one of ordinary skill in the art to implement an automated controller in the method and apparatus of Lindig as motivated by Jennings to control the feed rate and avoid variation in the furnace (Col 1; lines 37-41).  It is known that a computer program may be coded or downloadable. Furthermore it would be obvious to one of ordinary skill in the art to determine the speed of feed by the rate at which the angular momentum of the screw feeder is moving, or torque.
Optimization of the feed rate due to the drive unit of the screw feeder taught by Lindig to control the feed rate as taught by Jennings and level as taught by Lindig is obvious to one of ordinary skill in the art.
It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

Lindig  discloses the claimed invention except for measuring and controlling the rate of change caused by the motor, or drive unit, of the conveying member (5). It would have been obvious to one having ordinary skill in the art at the time the invention was made to implement a measuring and control system to the rate of the conveying member of Jennings, since it has been' held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art One would have been motivated to implement a measuring and control system for the purpose of controlling the rate of feed of the batch and thus implement temperature control due to the colder batch being introduced to the melt, and other melt variations as taught by Jennings.

Response to Arguments
Applicant's arguments filed 09/28/2022 have been fully considered but they are not persuasive. Applicant argues that Lindig does not anticipate claim 1.  Applicant predominantly argues that even if Lindig discloses all of the structural elements of claim 1, Lindig does not recite the structure capable of the functional limitation of claim 1, “wherein the mechanical assembly is translatably mobile relative to the barrel, in the charging direction.” Page 8, second to last paragraph of the remarks filed 09/28/2022.
Merriam-Webster indicates the known common definition of “relative” is Thus giving claim 1 the broadest reasonable interpretation in view of the specification
    PNG
    media_image2.png
    299
    724
    media_image2.png
    Greyscale

Thus, giving claim 1 the broadest reasonable interpretation in view of the specification, Lindig discloses all of the structural elements of claim 1 and a mechanical assembly (7) is translatably mobile relative (in relation or connection with or necessary dependence on) the barrel, in the charging direction.
The remaining arguments are moot in view of the response to this argument and/or new grounds of rejection due to amendments of claims. 
There is no support in the specification to clearly differentiate the structure of the apparatus from the prior art based on this functional limitation that Applicant has specifically argued or pointed to.  The specification repeats the limitation however Examiner cannot locate a portion of the specification of the instant application that clearly points out that the term “relative” in claim 1 indicates that mechanical assembly must be movable without the barrel moving.  The descriptions of Fig 1 and 2 show the mechanical assembly 5 including a portion of the barrel.  The cited portion of the application page 4; lines 1-20 on page 9 of the remarks filed by the applicant 09/28/2022 do not recite any limitation of the apparatus structure that requires it to functionally translate the pushing conveyors in and out of the axis of the barrel.
Applicant has amended the claims 1 and 4 to recite a first motor and a second motor without indicating support or clarification.  In the event that the first motor and second motor are intended to be different motors, this constitutes a new grounds of rejection provided herein for compact prosecution.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/               Primary Examiner, Art Unit 1741